Citation Nr: 1623316	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-21 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from November 1978 to December 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York.  

This matter was previously before the Board in June 2014 when the Board denied the Veteran's claim.  The Veteran appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims.  In a September 2015 memorandum decision, the Court vacated the Board's decision and remanded it for readjudication.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran entered active duty service on November 28, 1978.  Three days later, on December 1, 1978, he complained of lung trouble/chest pains.  He was seen again on December 2, 3, and 4th and reported feeling depressed over his sick grandmother, nervousness, and anxiety separation.  On December 5, 1978, he was referred for evaluation due to complaints of adjustment problems.  He was discharged from active service on December 13, 1978 after being diagnosed with symptoms consistent with a personality disorder which existed prior to entrance into service.

Based on the clinical evidence of record, to include the above noted STRs, a 2014 VHA opinion, and clinical records (which reflect that the Veteran had a problem childhood and was raped as a child), a key issue before the Board is whether the Veteran had an acquired psychiatric disability prior to service, and whether it was chronically aggravated by his two weeks of service.  

The Court, in its September 2015 memorandum decision, indicated that VA should attempt to obtain all of the Veteran's alleged private treatment records from Kings Park Psychiatric Center (KPPC).  There is conflicting evidence as to when the Veteran was first treated at KPPC; nevertheless, he has stated that he was hospitalized there in 1978.  

In addition, a June 1999 North Broadway Medical Associates record reflects that the Veteran reported that his "psychiatric treatment antedated to 1978, when he alleged that he made a significant suicide attempt by 'standing in front of a train . . .' because he was depressed.  He stated that he was hospitalized at [KPPC] for a period of time that he did not recall."

The Veteran has also reported that this suicide "attempt" with a train occurred when was 18 years old.  The Veteran turned 18 in April 1978. 

The Veteran has also stated that he lived at Little Flower Children's Home in Wading River for two years due to running away and not going to school, that he had mental problems since age 10 (See New York Diagnostic Center January 1987 record), and that his psychiatric history began when he was "13, 14, or 15, he is not sure" (See New York Diagnostic Center December 1986 record).

The Veteran's attorney has argued that VA examiners have never "reviewed pre-service medical or other records."  Based on the foregoing, VA should make attempt to obtain KPPC records from 1969 (one year prior to when he turned 10) to 1984 (the earliest KPPC record in evidence).  VA should also attempt to obtain Little Flower Children's Home records from 1969 to 1973.  (The Board finds that because the Veteran has been unsure of dates, the time frame should be broader than he alleges.) 

The Veteran has also reported that he was in the jail for two weeks for assault against his step-father and in jail for one month for stealing a saxophone from school. (See February 1991 clinical record.)  Records of such incidents, if prior to service, may provide pertinent information to clinicians as to the Veteran's psychiatric condition prior to service, and if it was aggravated by service.  As the Veteran's attorney has argued that VA examiners have never reviewed pre-service medical or other records, VA should attempt to obtain any such records.

The Veteran and his representative continue to assert that VA has not obtained all of his STRs.  Specifically, they contend that there may be December 7, 1978 STRs and records from the Recruit Evaluation Unit, Naval Regional Medical Center from December 8 through December 13, 1978 and that VA should make a search of hospital extracts from the Office of the Navy Surgeon General.  To ensure that VA has attempted to obtain all pertinent records, the Board finds that VA should make such a request. 

The RO should also associate a complete copy of the documents on the Veteran's military service microfiche with the clams file.

Finally, VA should attempt to obtain all other records which the Veteran identifies as pertinent to his claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran to identify and provide authorization for VA to obtain all pertinent mental health and other records, to include the following: a.) Kings Park Psychiatric Center records from 1969 through 1984); b.) Little Flower Children's Home records from 1969 to 1973; and c.) juvenile criminal records for assaulting his step-father and for stealing a musical instrument from school.

The RO should make a formal finding of unavailability if requests for records are unsuccessful.

2.  Take all appropriate action, to include contacting the Office of Navy Surgeon General and the Recruit Evaluation Unit, Naval Regional Medical Center and attempt to obtain all records, if any, for the Veteran for the period from December 5 through December 13, 1978.

The RO should make a formal finding of unavailability if requests for records are unsuccessful.

3.  Associate a complete copy of the documents on the Veteran's military service records with the clams file.

4.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

